DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20140320789 A1 to Son et al. 
Regarding Claim 10.  Son discloses a display substrate, comprising: a base substrate (at least Fig. 4 substrate 101); a sealant on the base substrate (Fig. 4 Seal pattern150); a contact layer between the base substrate and the sealant (Fig. 4 protective layer 103), the contact layer being in contact with the sealant (as shown in Fig. 4), a contact layer surface of the contact layer away from the base substrate is non-flat at a contact position where the contact layer is in contact with the sealant (as shown in Fig. 4), wherein the contact layer surface comprises at least one contact layer groove at the contact position where the contact layer is in contact with the sealant (as shown in Fig. 4); and a first metal layer between the base substrate and the contact layer, wherein an orthographic projection of the first metal layer on the base substrate overlaps with an orthographic projection of the at least one contact layer groove on the base substrate (as shown in Fig. 4). 
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “the at least one first groove and the at least one second groove are different in depth” in combination with all the other limitations of claim 1.
Claims 2-9 are allowable due to dependency to claim 1.
US 20140320789 A1 to Son et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1 in combination with the all other limitations of claim 1.  Specifically, Son discloses various limitations of base claim 1: a display substrate, comprising: a base substrate (Fig. 4 substrate 101); a sealant on the base substrate (Fig. 4 seal pattern 150); and a first layer between the base substrate and the sealant, the first layer comprising at least one first groove and at least one second groove (Fig. 4 protective layer 103), and each of an orthographic projection of the at least one first groove on the base substrate and an orthographic projection of the at least one second groove on the base substrate overlaps with an orthographic projection of the sealant on the base substrate (as shown in Fig. 4).
However, Son does not disclose that “the at least one first groove and the at least one second groove are different in depth.”  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859. The examiner can normally be reached M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDMOND C LAU/Primary Examiner, Art Unit 2871